493 P.2d 1086 (1972)
J. Norman BROWN et al., Plaintiffs in Error,
v.
Herbert H. HANSEN et al., Defendants in Error.
No. 24688.
Supreme Court of Colorado, In Department.
January 10, 1972.
Waldo & Waldo, Ralph E. Waldo, Jr., Greeley, for plaintiffs in error.
Duke W. Dunbar, Atty. Gen., John P. Moore, Deputy Atty. Gen., Denver, for defendants in error John A. Love, Bryon (Andy) Anderson, John P. Proctor, Palmer L. Burch, Duke W. Dunbar, as Members of the State Bd. of Equalization, *1087 State of Colo., and Raymond E. Carper, Property Tax Administrator.
James H. Shelton, Greeley, for defendants in error Herbert H. Hansen, County Assessor, and Francis M. Louistalet, County Treasurer.
Samuel S. Telep, Greeley, for defendants in error Marshall H. Anderson, Glenn K. Billings, Harry S. Ashley as County Com'r, and Members of the Weld County Bd. of Equalization.
GROVES, Justice.
In this action the plaintiffs sought determinations that the county assessor assessed farm lands improperly; that the assessor failed to give proper notice of assessment and improperly conducted protest hearings; that the county commissioners in reviewing the action of the assessor gave improper notice of hearing, illegally conducted their hearings and failed to give sufficient notice of their decision; and that state authorities erroneously approved the assessor's valuation. The trial court sustained motions to dismiss the complaint. We affirm.
The plaintiffs did not seek judicial review of the acts of the assessor and the county commissioners as provided by statute. 1965 Perm.Supp., C.R.S.1963, 137-8-6. That statute requires that, as a condition of judicial review, the appealing taxpayer pay the full amount of the taxes levied on his property. Instead, the action was brought under the Rules of Civil Procedure. This, they contend, was proper because late notices given by the assessor and county commissioners "caused a break in the taxpayers' chain of statutory procedures for relief," and because, unless the requested relief is granted, they will be deprived of property without due process of law.
We rule on the procedural point and do not reach the substantive allegations. We hold that the statutory remedy is adequate and exclusive. C.R.C.P. 81 provides that the Rules of Civil Procedure do not apply where there is a special statutory proceeding which sets forth remedies. Denver v. Athmar Park Bldg. Co., 151 Colo. 424, 378 P.2d 638 (1963); Simmons v. Board of County Commissioners, 146 Colo. 392, 361 P.2d 769 (1961); and Northcutt v. Burton, 127 Colo. 145, 254 P.2d 1013 (1953). The failure to plead payment of taxes was fatal and justified the order of dismissal.
Judgment affirmed.
PRINGLE, C. J., and HODGES and LEE, JJ., concur.